                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA

                                   ASHEVILLE DIVISION

JANE ROE,                              )
                                       )
                        Plaintiff,     )
                                       )
v.                                     ) Civil No. 1:20-cv-00066
                                       )
UNITED STATES OF AMERICA, et al.,      )
                                       )
                        Defendants.    )
                                       )
_______________________________________)


                                    PROOF OF SERVICE

       I served the summons, complaint, and Plaintiff’s Ex Parte Motion (Doc. No. 2) in the

above captioned case on James N. Ishida by sending it via United States Postal Service certified

mail return receipt requested, postage prepaid to Lewis F. Powell, Jr. United States

Courthouse Annex, 1000 East Main Street, Richmond, Virginia 23219-3517. A certified

mail receipt (No. 70172400000016206853) is attached.

       Delivery was made upon said defendant on March 10, 2020. Confirmation of delivery

and return receipt (No. 9590940233957227962634) are attached.

       This the 20th Day of April, 2020.

                                                           Respectfully Submitted,

                                                           /s/ Cooper Strickland
                                                           Cooper Strickland
                                                           N.C. Bar No. 43242
                                                           P.O. Box 92
                                                           Lynn, NC 28750
                                                           Tel. (828) 817-3703
                                                           cooper.strickland@gmail.com

                                                           Counsel for Plaintiff
USPS.com® - USPS Tracking® Results                                                                                                      4/20/20, 9:58 AM




  USPS Tracking
                                      ®                                                                                                         FAQs   !




     Track Another Package                +                                                                      ! ! ! ! ! !! ! ! ! ! ! ! !
                                                                                                                 ! ! ! !!! ! !!! ! ! ! ! ! !!

                                                                Get the free Informed Delivery® feature to receive
                                                                                                                              Learn More
                                                                automated notifications on your packages
                                                                                                                      (https://reg.usps.com/xsell?
                                                     app=UspsTools&ref=homepageBanner&appURL=https%3A%2F%2Finformeddelivery.usps.com/box/pages/intro/start.ac




                                                                                                                                         Remove        %
              Tracking Number: 70172400000016206853

              Your item was delivered to an individual at the address at 12:41 pm on March 10, 2020 in
              RICHMOND, VA 23219.




               " Delivered
              March 10, 2020 at 12:41 pm
              Delivered, Left with Individual
              RICHMOND, VA 23219

              Get Updates       #




                                                                                                                                 #
                  Text & Email Updates


                                                                                                                                 #
                  Tracking History


                                                                                                                                 $
                  Product Information



                   Postal       Features:          See tracking for related item: 9590940233957227962634
                                                                                                                                                       Feedback




                   Product:     Certified Mail™    (/go/TrackConfirmAction?tLabels=9590940233957227962634)
                   First-
                   Class
                   Mail®




https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=70172400000016206853%2C                                      Page 1 of 2
